DETAILED ACTION
         				 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 26, 27, 31-38  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase, “the robotic end effector coupled to the mechanical coupling interface in a predetermined orientation to avoid displacement ……..” appears to be an incomplete phrase it is not clear what is avoiding a displacement or what is being displaced.  Do you mean to avoid a displacement between robotic end effector and the mechanical coupling interface?
In claim 2. “the handle” lacks antecedent basis.
In claim 3, the phrase, “the first end of…..” and the phrase, “the handle….” each lacks antecedent basis.
In claim 3, the phrase, “the handle housing” lacks antecedent basis.  
Further in claim 3, the phrase “the handle housing by which the robotic end effector touches the first stopping reference point of the handle” lacks antecedent basis. In addition, the phrase appears to be incomplete, emphasis added.
In claim 4 the limitation, “the handle” lacks antecedent basis.
Claim 11 recites, “a handle an interface portion for mechanically coupled to an interface of a robotic effector for operation of the handle without displacement, backlashing or misorientation, the interface portion of the handle being mechanically coupled to the interface of the robotic effector in only one position and in only one orientation, the robotic end effector grasping the handle which is attached to a kitchen tool to perform a food preparation operation.”  The limitations appear to be incomplete and do not particularly and distinctly recite the claimed subject matter in the invention.
In claim 18, it is suggested that the phrase, “a end effector” be changed to -- an end effector”.
In claim 18, it is suggested that the phrase, “…..one or more cooking tools, one or more cooking tools including a cooking tool having a predetermined coupling interface;” be changed to:
--…..one or more cooking tools, wherein the one or more cooking tools includes a cooking tool having a predetermined coupling interface;-- for clarity.
In claim 18, it is suggested that the limitations,
“wherein the end effector coupled to the predetermined coupling interface in the cooking tool, the end effector operating the cooking tool in the one or more cooking tools in a predetermined position and a predetermined orientation, thereby avoiding misorientation or displacement. the kitchen tool placed in a known position and a known orientation.” Be changed to:
--wherein the end effector IS coupled to the predetermined coupling interface in the cooking tool, 
wherein the end effector OPERATES the cooking tool OF the one or more cooking tools in a predetermined position and a predetermined orientation, thereby avoiding misorientation or displacement. the kitchen tool placed in a known position and a known orientation.-- for clarity.
The rest of the claims are rejected for depending on a rejected base claim or for having similar deficiencies as the rejected claims.
The claims are replete with poor grammatical phrases and other 112 errors.  The examiner has not cited all errors in all the claims, but has provided guidance for applicant to follow and correct the rest of the claims. 

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
The objections to the drawings and specification have been vacated.
The 112 rejections still remain since all 112 issues were not corrected.  The examiner has provided guidance above for applicant to follow to correct all 112 issues in the claims.  
In claim 1, the phrase, “the robotic end effector coupled to the mechanical coupling interface in a predetermined orientation to avoid displacement ……..” appears to be an incomplete phrase it is not clear what is avoiding a displacement or what is being displaced.  Do you mean to avoid a displacement between robotic end effector and the mechanical coupling interface?
In claim 2. “the handle” lacks antecedent basis.
In claim 3, the phrase, “the first end of…..” and the phrase, “the handle….” each lacks antecedent basis.
In claim 3, the phrase, “the handle housing” lacks antecedent basis.  
Further in claim 3, the phrase “the handle housing by which the robotic end effector touches the first stopping reference point of the handle” lacks antecedent basis. In addition, the phrase appears to be incomplete, emphasis added.
In claim 4 the limitation, “the handle” lacks antecedent basis.
Claim 11 recites, “a handle an interface portion for mechanically coupled to an interface of a robotic effector for operation of the handle without displacement, backlashing or misorientation, the interface portion of the handle being mechanically coupled to the interface of the robotic effector in only one position and in only one orientation, the robotic end effector grasping the handle which is attached to a kitchen tool to perform a food preparation operation.”  The limitations appear to be incomplete and do not particularly and distinctly recite the claimed subject matter in the invention.
In claim 18, it is suggested that the phrase, “a end effector” be changed to -- an end effector”.
In claim 18, it is suggested that the phrase, “…..one or more cooking tools, one or more cooking tools including a cooking tool having a predetermined coupling interface;” be changed to:
--…..one or more cooking tools, wherein the one or more cooking tools includes a cooking tool having a predetermined coupling interface;-- for clarity.
In claim 18, it is suggested that the limitations,
“wherein the end effector coupled to the predetermined coupling interface in the cooking tool, the end effector operating the cooking tool in the one or more cooking tools in a predetermined position and a predetermined orientation, thereby avoiding misorientation or displacement. the kitchen tool placed in a known position and a known orientation.” Be changed to:
--wherein the end effector IS coupled to the predetermined coupling interface in the cooking tool, 
wherein the end effector OPERATES the cooking tool OF the one or more cooking tools in a predetermined position and a predetermined orientation, thereby avoiding misorientation or displacement. the kitchen tool placed in a known position and a known orientation.-- for clarity.
The rest of the claims are rejected for depending on a rejected base claim or for having similar deficiencies as the rejected claims.
The claims are replete with poor grammatical phrases and other 112 errors.  The examiner has not cited all errors in all the claims, but has provided guidance for applicant to follow and correct the rest of the claims. 

Next, applicant traverses the 102 rejection because applicant believes that the date of the prior art does not anticipate that of the invention.  The 102 rejections have been vacated in view of applicant’s priority claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664